—In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim against a public corporation, the appeal is from an order of the Supreme Court, Westchester County, entered January 25, 1977, which granted the application. By order dated November 14, 1977 this court reversed the order of Special Term and denied the application (Matter of Beary v City of Rye, 59 AD2d 905). On May 4, 1978 the Court of Appeals reversed the order of this court and remanded the matter "for the exercise of [this court’s] discretion” (44 NY2d 398, 415). Order affirmed, with $50 costs and disbursements. Special Term properly granted the application for leave to serve a late notice of claim (see Matter of Beary v City of Rye, 44 NY2d 398, supra). Mollen, P. J., Titone, Rabin and Margett, JJ., concur.